                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Paul Sinkovitz,

             Plaintiff,

      v.                                   Case No. 2:18-cv-1262

John T. Wallace,

             Defendant.

                                  ORDER
      Plaintiff, an Ohio state inmate, brings the instant civil
action pursuant to 42 U.S.C. §1983 against John T. Wallace, a judge
sitting on the Court of Common Pleas of Hocking County, Ohio, who
presided over plaintiff’s criminal trial.         See State v. Sinkovitz,
20 N.E.3d 1206 (Ohio App. 2014).           Although plaintiff’s filing is
far   from    clear,   he   appears   to    allege   that   Judge   Wallace
unconstitutionally deprived him of property in some way through
unspecified trial errors and violated his right to a speedy trial.
      On November 5, 2018, the magistrate judge filed an initial
screen report and recommendation pursuant to 28 U.S.C. §1915A,
which requires the court, “in a civil action in which a prisoner
seeks redress from a governmental entity or officer or employee of
a governmental entity,” to dismiss a complaint that fails to state
a claim upon which relief may be granted.            28 U.S.C. §1915A(a)-
(b)(1).      The magistrate judge concluded that plaintiff’s claims
against Judge Wallace are barred by the doctrine of judicial
immunity.     The magistrate judge further found that to the extent
that plaintiff’s claims are based on an unconstitutional criminal
conviction, they are barred under Heck v. Humphrey, 512 U.S. 477,
487 (1994).
     After the report and recommendation was filed, plaintiff filed
a document styled as a “REPLY TO MAGISTRATE.”                  See Doc. 7.         The
court will construe this filing as an objection to the report and
recommendation.      If a party objects within the allotted time to a
report    and    recommendation,   the      court    “shall    make    a     de   novo
determination of those portions of the report or specified proposed
findings or recommendations to which objection is made.” 28 U.S.C.
§636(b)(1); see also Fed. R. Civ. P. 72(b). Upon review, the Court
“may accept, reject, or modify, in whole or in part, the findings
or recommendations made by the magistrate judge.”                       28 U.S.C.
§636(b)(1).
     As    the    magistrate   judge     correctly        explained,    28    U.S.C.
§1915(e) requires sua sponte dismissal of an action upon the
court’s determination that the action is frivolous or malicious, or
upon determination that the action fails to state a claim upon
which relief may be granted.       Grinter v. Knight, 532 F.3d 567, 572
(6th Cir. 2008).     Courts conducting initial screens under §1915(e)
apply the motion to dismiss standard.               See, e.g., Hill v. Lappin,
630 F.3d 468, 470–71 (6th Cir. 2010) (applying Fed. R. Civ. P.
12(b)(6)    standards    to    review       under    28    U.S.C.     §§1915A      and
1915(e)(2)(B)(ii)).
     Courts ruling on a motion to dismiss under Rule 12(b)(6)
construe the complaint in a light most favorable to the plaintiff,
accepting all well-pleaded allegations in the complaint as true,
and determining whether plaintiff undoubtedly can prove no set of
facts in support of those allegations that would entitle him to
relief.    Erickson v. Pardus, 551 U.S. 89, 94 (2007); Bishop v.
Lucent Techs., Inc., 520 F.3d 516, 519 (6th Cir. 2008). To survive


                                        2
a motion to dismiss, the “complaint must contain either direct or
inferential allegations with respect to all material elements
necessary to sustain a recovery under some viable legal theory.”
Mezibov v. Allen, 411 F.3d 712, 716 (6th Cir. 2005).       The court may
dismiss an action as frivolous and for lack of subject matter
jurisdiction under 28 U.S.C. §1915(e)(2)(B) and Fed. R. Civ. P.
12(h)(3) where there is no basis for federal jurisdiction apparent
on the face of the complaint.     Carlock v. Williams, 182 F.3d 916,
1999 WL 454880, *2 (6th Cir. 1999).
     The court finds that the magistrate judge correctly concluded
that any claim against Judge Wallace is barred by the doctrine of
judicial immunity.   Further, to the extent that plaintiff’s claims
rest on his allegations that his conviction is invalid, those
claims are barred under Heck.     Plaintiff’s reply summarily attacks
the report and recommendation without providing any basis for
finding that the magistrate judge’s conclusions of fact or law were
erroneous.
     In   accordance     with    the    foregoing,   the   report   and
recommendation (Doc. 6) is adopted. Plaintiff’s objection (Doc. 7)
is overruled.   This action is hereby dismissed pursuant to 28
U.S.C. §1915(e)(2)(B)(ii) and Rule 12(h)(3) for failure to state a
claim for which relief may be granted.          The clerk shall enter
judgement dismissing this case.
     It is so ordered.


Date: November 26, 2018                s/James L. Graham
                                James L. Graham
                                United States District Judge




                                    3
